Citation Nr: 0001945	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to the cause of the veteran's death as secondary 
to nicotine dependence and tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her former daughter-in-law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


DECISION TO VACATE

The Board issued a decision on September 13, 1999, in 
pertinent part, as to the issue of entitlement to service 
connection for the cause of the veteran's death as secondary 
to nicotine dependence and tobacco use in service. A review 
of the claims file reveals that while the case was being 
decided by the Board, the appellant submitted a timely 
written request to present her arguments at a Board hearing 
in Washington, D.C.  The appellant's request for the hearing 
was not associated with the file until after the Board issued 
the decision.  A Board hearing was held on November 17, 1999.  
Therefore, the Board's September 13, 1999, decision as to the 
issue of entitlement to the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use in service 
is vacated.  A decision will be entered on this issue by the 
Member of the Board who conducted the hearing.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

